               IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         SOUTHERN DIVISION
                    CASE No. 7:14-cv-000185-BR

ANNJEANETTE GILLIS, et al.,

     Plaintiffs,

v.                                   MEMORANDUM OPINION AND ORDER

MURPHY-BROWN, LLC, d/b/a
SMITHFIELD HOG PRODUCTION
DIVISION,

     Defendant.
 

     Pending before the court is plaintiffs’ motion in Limine

regarding Evidence or Argument on Hiring an Attorney and

Incorporated Brief (ECF No. 122).   The plaintiffs raised the

same motion in the cases of McKiver v. Murphy-Brown, LLC, Civil

Matter No. 7:14-180-BR; McGowan v. Murphy-Brown, LLC, Civil

Matter No. 7:14-182-BR; and Artis v. Murphy Brown, LLC, Civil

Matter No. 7:14-237-BR.

     In McKiver and McGowan, the court granted the plaintiffs’

motion, with the caveat that “if during the trial defendant’s

counsel believed testimony on these issues would be appropriate

and should not be excluded, i.e., fitting within the parameters

of what the court suggested would be allowable, counsel could

approach the bench and the court would hear argument.”

Similarly, in Artis, the court allowed plaintiffs’ motion to
exclude evidence or argument on hiring an attorney; however, the

caveat was not included in the court’s order.

     For the reasons stated in the above-mentioned cases, the

motion is GRANTED with the caveat that defendant’s counsel may

request a bench conference at trial consistent with the court’s

prior ruling.

     The Clerk is directed to send copies of this order to all

counsel of record.

     IT IS SO ORDERED this 23rd of October, 2018.

                             ENTER:

 
                            David A. Faber
                            Senior United States District Judge




                                2
 
